Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 8-11, 13-14, 16-17, 20-22, 24, and 26-27 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 26, 2022, with respect to the rejections of Claims 1-6, 8-11, 13-14, 16-17, 20-22, 24, and 26-27 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
Applicants allege that neither Burroughs nor Brijpaul teaches an activity analyzer that identifies a change in the current activity to identify “a potential loss in ability based on the change” and/or generating and transmitting an alert to another remote individual “indicating the potential loss of ability when the potential loss of ability is identified,” e.g. see pg. 12 of Remarks – Examiner disagrees.
As detailed below, Burroughs teaches that the system may identify when the user is engaging in the activity in a different style by comparing the user data with stored playing style data, e.g. see Burroughs paragraphs [0107]-[0110] – that is, the different style is, given the broadest reasonable interpretation, properly interpreted as a “change” in the activity.  Furthermore, it would be obvious to one ordinarily skilled in the art that the system can also identify when a detected sub-activity indicates a change in an activity – for example, the system detecting that the user is kicking and/or heading a ball (i.e. sub-activities) would indicate that the user is no longer playing basketball (i.e. an activity that does not involve kicking or heading a ball), e.g. see paragraph [0084].  Furthermore, Burroughs teaches identifying user metrics, for example a vertical leap, including a user’s personal best for the identified metric, and an indication of how far away the user may be from his or her personal best, e.g. see Burroughs paragraphs [0101], [0103], [0105], [0116], [0118], and [0166], Figs. 18A-18 – that is, the system identifies a “potential loss based on the change in performance” in that it may detect a decrease in performance from the user’s personal best (e.g. a lower vertical leap).  Additionally, the system enables the transmission of the user’s performance metrics (i.e. an alert), including average and best performance metrics and “any combination of profile parameters,” to a social networking website that may be accessed by other users (i.e. another, remote individual), e.g. see Burroughs paragraphs [0111], [0143], and [0165], Figs. 18A-18B – that is, the data transmitted to and accessible by other remote users is, given the broadest reasonable interpretation, properly interpreted as at least data “indicating the potential loss of ability.”  Hence Burroughs is not deficient to teach the cited claim language.
For the aforementioned reasons, Claims 1-6, 8-11, 13-14, 16-17, 20-22, 24, and 26-27 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burroughs (Pub. No. US 2013/0245966) in view of Ciccolo (Pub. No. US 2002/0135484), further in view of Nitz (Pub. No. US 2014/0052680) and Brijpaul (Pub. No. WO 2015/192239 A1).

Regarding Claim 1, Burroughs discloses the following: A system for detecting changes in ability of an individual to perform an activity, comprising: 
a server (The system includes a computer, wherein the computer may comprise a computer server, e.g. see paragraph [0050].), comprising:
a processor (The computer includes a computing unit comprising a processor, e.g. see paragraph [0051].); 
a memory (The computing unit further comprises a memory, e.g. see paragraph [0051].); 
a generic signature database stored within the memory and comprising at least one digital signature that corresponds to 3-D spatial motion at a plurality of locations on the individual performing the activity (The system includes a computer comprising a memory, e.g. see paragraph [0051], wherein the computer stores a plurality of various templates (i.e. at least one digital signature) that are used to determine whether an action has been performed (i.e. 3-D spatial motion), e.g. see paragraphs [0084] and [0087].  Furthermore, the action templates include monitoring various body parts (i.e. a plurality of locations), for example an individual’s legs and wrists to identify specific motions, wherein data pertaining to the various body parts may be obtained from a plurality of sensors, e.g. see paragraphs [0077]-[0080] and [0084].),
the generic signature database being a source comprising a plurality of digital signatures of identified activities by individuals (The system includes a computer comprising a memory, e.g. see paragraph [0051], wherein the computer stores a plurality of various templates (i.e. a plurality of digital signatures) that are used to determine whether actions (i.e. activities) have been performed, e.g. see paragraphs [0084] and [0087].), the plurality of digital signatures being shared between a plurality of servers (The computer comprising the memory storing the templates (i.e. the plurality of digital signatures) is in communications with (i.e. shared between) one or more remote servers, e.g. see paragraph [0055], Fig. 1A.), each collecting and processing sensor data from the plurality of individuals (Data may be collected from a plurality of users, wherein the users may create and share their data with other users, e.g. see paragraph [0138] and [0142]-[0143], and wherein the computers transmit the data to the one or more servers, e.g. see paragraphs [0078]-[0079].);
a decryptor, implemented as machine readable instructions that, when executed by the processor, cause the processor to:
receive, continuously or over a period of time, sensor data, via a relay device, captured by a plurality of sensing devices attached, at a plurality of different locations, to the individual (The system includes a plurality of sensors attached to an individual at various locations, e.g. see paragraphs [0077]-[0080], wherein the sensors obtain data for various time periods, e.g. see paragraph [0087], and wherein the data from the sensors may be transmitted to a computer to be processed, e.g. see paragraph [0081] – that is, the computer receives periodic sensor data from a plurality of sensors.  Furthermore, the sensors may include a transceiver (i.e. a relay device) to transmit the data to the computer, e.g. see paragraphs [0058] and [0078].);
determine one or more current digital signatures, defined by digital signals within the sensor data (The system processes the raw sensor data (i.e. digital signals within the sensor data) into processed data (i.e. a current digital signature) for the user, e.g. see paragraphs [0081] and [0083].);
identify a plurality of current sub-activities defining a pattern of a current activity being performed by the individual by matching the one or more current digital signatures to the at least one digital signature within the generic signature database (The system defines a particular template for an activity, for example basketball, by identifying a plurality of sub-activities, for example shooting a basketball, boxing out, performing a slam dunk, sprinting, and the like, e.g. see paragraph [0084].  Furthermore, the system utilizes the processed sensor data (i.e. the current digital signature) to compare to the stored templates (i.e. the at least one digital signature within the generic signature database) to determine a current action or motion for the user, for example the system may determine the user is playing basketball or soccer (i.e. a current activity), wherein the user activity may include a plurality of different types of activities, for example dribbling, shooting, and jumping (i.e. the plurality of sub-activities), e.g. see paragraphs [0083]-[0084] and [0087]-[0089].  Furthermore, the system may also identify particular playing styles (i.e. patterns), e.g. see paragraphs [0107]-[0110].  That is, the system may determine that a user is currently playing basketball in a particular style based on the system identifying a plurality of basketball sub-activities, such as shooting and dribbling and/or jumping a certain height.); and
a normal activity pattern database stored within the memory and that comprises a daily activity previously determined for the individual and includes a plurality of prior sub-activities defining a specific pattern and associated time-of-day (The system stores a user’s athletic history (i.e. daily activities previously determined for the individual), wherein the historical data includes historical values for various metrics, such as vertical jump (i.e. sub-activities), e.g. see paragraph [0112], Fig. 11B.  Additionally, the user activity data may also be time stamped (i.e. have associated times-of-day), e.g. see paragraph [0157].  Furthermore, the system stores data regarding playing styles (i.e. specific patterns), e.g. see paragraphs [0107]-[0110].); and 
an activity analyzer, implemented as machine readable instructions that, when executed by the processor, cause the processor to compare the pattern of the plurality of current sub-activities to the specific pattern of the plurality of prior sub-activities, to identify a change in the current activity by the individual over time, to identify a potential loss of ability based on the change and to generate and transmit an alert to another, remote individual indicating the change when the potential loss of ability is identified (The system compares the user’s current activity, which is defined by a plurality of sub-activities, with the athletic history data (i.e. the specific pattern of the plurality of prior sub-activities) and provides an indication (i.e. an alert) of a change in performance, for example indicating that a user’s current vertical jump is 2 inches away from their best (i.e. a change in the current activity by the individual over time indicating a loss of ability – that is, 2 inches away from the best measurement may be interpreted as 2 inches below the best measurement and hence a loss in ability compared to the best measurement), e.g. see paragraphs [0101], [0103], [0105], [0116], [0118], and [0166], Figs. 18A-18B.  Additionally, the system may also identify when the user is engaging in the activity in a different style by comparing the user data with stored playing style data, e.g. see paragraphs [0107]-[0110].  Furthermore, it would be obvious to one ordinarily skilled in the art that the system can also identify when a detected sub-activity indicates a change in an activity – for example, the system detecting that the user is kicking and/or heading a ball (i.e. sub-activities) would indicate that the user is no longer playing basketball (i.e. an activity), e.g. see paragraph [0084].  Additionally, the system enables the transmission of the user’s performance metrics (i.e. an alert), including the best performance metrics, to a social networking website that may be accessed by other users (i.e. another, remote individual), e.g. see paragraphs [0111], [0143], and [0165], Figs. 18A-18B.).
But Burroughs does not explicitly teach the following:
(A)	wherein the decryptor is further configured to, when the sensor data does not correlate to the digital signatures within the generic signature database, identify activity defined within the sensor data, and add one or more signatures defining the identified activity to the generic signature database;
(B)	wherein the pattern of activity previously determined for the individual stored within the memory of the normal activity pattern database is a pattern of daily activity;
(C)	wherein the generic signature database accesses a big data population source; and
(D)	wherein machine learning algorithms are utilized to continuously update the plurality of digital signatures corresponding to the identified activities of the plurality of individuals.
(A)	Ciccolo teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to store standard behavior patterns in a memory device, e.g. see paragraphs [0035]-[0036], Figs. 2A-2B.  Furthermore, the system may then compare a detected behavior pattern to existing standard behavior patterns and, when no existing relationship exists (i.e. when the sensor data does not correlate to the digital signatures within the generic signature database), store the detected behavior pattern as a new standard behavior pattern (i.e. add one or more signatures defining the identified activity to the generic signature database), e.g. see paragraph [0043], Fig. 2C.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify Burroughs to incorporate the storing of a new behavior pattern as taught by Ciccolo in order to improve the system’s effectiveness at identifying alarming and non-alarming behavior patterns, e.g. see Ciccolo paragraph [0021], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Nitz teaches that it was old and well known in the art of monitoring user activities, at the effective filing date, for the system to determine whether or not the user’s current activity is part of a normal or typical routine or schedule (i.e. a daily activity), e.g. see paragraph [0071].  Additionally, the templates may be defined at any level of granularity, e.g. see paragraph [0059] – that is, any of the activities defining a “morning” template may be interpreted as an “activity” and/or a “sub-activity.”
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs and Ciccolo to incorporate associating the sub-activities with a time of day and comparing the sub-activities an associated times of day as taught by Nitz in order to determine whether the user’s behavior is part of a normal or typical routine or schedule, or if the user’s activity represents a departure therefrom and/or if the user’s activity replaces or supplements an existing routine, e.g. see Nitz paragraph [0071], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)-(D)	Brijpaul teaches that it was old and well known in the art of data analysis, at the effective filing date, for the system to analyze captured video and image data from a large data population (i.e. big data), e.g. see Abstract, for example to analyze an individual’s behavior, e.g. see paragraphs [0090] and [0094].  Furthermore, the system also updates stored files upon the files being analyzed, e.g. see paragraph [00114], wherein the analysis may utilize machine learning, e.g. see paragraphs [0031]-[0039], [0093], and [00124], to improve the accuracy of the classification and analysis. 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of data analysis to modify the combination of Burroughs, Ciccolo, Nitz, and Brijpaul to incorporate the big data analysis utilizing machine learning as taught by Brijpaul in order to improve the accuracy of the classification and analysis, e.g. see Brijpaul paragraph [0041], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 2, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 1, the one or more current digital signatures determined from the sensor data comprising one or more of displacement, velocity, acceleration, rotation (The system measures distance (i.e. displacement), e.g. see paragraph [0088], speed (i.e. velocity), e.g. see paragraph [0088], acceleration, e.g. see paragraph [0085], and body rotation, e.g. see paragraph [0123].).

Regarding Claim 3, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 1, the decryptor further configured to determine, from one or more of distance, velocity, and acceleration within the sensor data, a motion signature for the current activity (The system utilizes detected movements, for example speed (i.e. velocity) above a certain rate of acceleration, to determine various performance metrics (i.e. a motion signature), for example a number of sprints or whether or not a user has jumped, e.g. see paragraphs [0097] and [0116].) and to collect, refine and create specific signature codes for a given activity or activity component, wherein the motion signature is a surrogate defining equivalent including one of a motion marker and a motion biomarker of that activity or activity component (The system defines (i.e. collects and creates) specific performance metrics (i.e. specific signature codes) for a given activity, for example defining a “jump” based on measured accelerometer data, e.g. see paragraph [0116], or “sprint” based on speed above a certain rate of acceleration, e.g. see paragraph [0097].  Additionally, the system enhances (i.e. refines) the user’s skills by prompting the user to perform specific moves (i.e. the specific signature codes), e.g. see paragraph [0138].).

Regarding Claim 5, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 1, the decryptor further configured to interpret the sensor data and determine the current activity based upon the signature alone and without any other visual or other data (The system determines that a user has leapt (i.e. a current activity) based on accelerometer data and/or force data (i.e. the signature alone), e.g. see paragraph [0116].).

Regarding Claim 6, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 1, the decryptor further configured to convert the sensor data for an activity related process into a code and to decode the code to determine the activity (The sensors record raw signal outputs, wherein the raw signal outputs are processed (i.e. decoded) to produce processed data (i.e. code) that is used to determine various activities, e.g. see paragraphs [0081]-[0082] and [0087]-[0088].), wherein the code forms a lexicon and language of signatures (The system includes a computer that stores a plurality of various templates (i.e. a lexicon and language of signatures) that are compared against the processed data to determine whether an action has been performed, e.g. see paragraphs [0084] and [0087].).

Regarding Claim 10, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 1, the sensing devices comprising one or more sensors selected from the group of sensors including strain gauges, accelerometers, gyroscopes, displacement sensors, proximity sensors, hall effect sensors, optical encoders, potentiometers, linear and rotary sensors, eddy-current sensors, reflective light sensors, pressure sensors, force sensors, tilt sensors, and vibration sensors (The sensors include accelerometers, force sensors, gyroscopes, e.g. see paragraph [0053], a potentiometer, e.g. see paragraph [0067], and a pressure sensor, e.g. see paragraph [0082].).

Regarding Claim 13, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 10, wherein one or more of the sensors of the sensing devices being configured on a body of the individual (The sensors may be worn by the user (i.e. on the body of the individual), e.g. see paragraph [0060].).

Regarding Claim 17, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 1, and Burroughs further teaches the following: 
The system of claim 10, wherein one or more of the sensors of the sensing devices have a sensor form selected from the group including single, multiple, multiplexed, clad, gloves, shirt, stocking, adherent, and conformal (The sensors may comprise one (i.e. single) or more (i.e. multiple) sensors, e.g. see paragraph [0052], and/or may take the form of a shirt, e.g. see paragraph [0064].).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs, Ciccolo, Nitz, and Brijpaul in view of Ando (Pub. No. US 2002/0013717).
Regarding Claim 4, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The system of claim 1, the decryptor further configured to allow coding and encryption of the sensor data and to monitor over time and decode subsequent sensor data and to interpret the activity from the signature alone.
(A)	Ando teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to include an exercise monitor (i.e. a sensor) that tracks exercise data (i.e. sensor data), wherein the recorded exercise data is encrypted, e.g. see paragraphs [0046]-[0047] and [0051], to avoid reporting fraudulent data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs, Ciccolo, Nitz, and Brijpaul to incorporate the encryption of the sensed data as taught by Ando in order to avoid reporting fraudulent data, e.g. see Ando paragraph [0046], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the aforementioned limitations merely “allow” the coding and encryption of the sensor data “to” interpret the activity from the signature alone.  Hence, given the broadest reasonable interpretation, the language of Claim 4 merely requires that the system be capable of encrypting the sensor data in order to interpret the activity from the signature alone.  At most, this represents intended use language that should not be afforded patentable weight, e.g. see MPEP 2103(I)(C), because the intent of the limitation does not change/add any functions to the claim itself.  Furthermore, as shown above, the system of Burroughs does not disclose utilizing data other than the signature data to determine the user activity, and hence meets the claim language of interpreting the activity “from the signature alone.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs, Ciccolo, Nitz, and Brijpaul in view of Tsuzuki (Pub. No. US 2011/0144543).
Regarding Claim 8, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 6, but does not explicitly teach the following: 
(A)	The system of claim 6, wherein the code corresponds to activities of daily living, including one or more of writing, drinking from cup, drinking from a glass, cutting food, opening a pill bottle, buttoning a shirt, closing a belt, zipping a zipper, putting on clothes, urinating, defecating, wiping body and cleaning after toilet use, rising from bed, washing face/body, brushing teeth, flossing, opening refrigerator, and sitting in chair and then standing.
(A)	Tsuzuki teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to detect a user’s activities, for example recognizing that a user is drinking from a glass, e.g. see paragraphs [0040]-[0043] and [0047], to accurately recognize user behavior.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs, Ciccolo, Nitz, and Brijpaul to incorporate the drinking behavior recognition as taught by Tsuzuki in order to accurately recognize user behavior, e.g. see Tsuzuki paragraph [0048], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs, Ciccolo, Nitz, and Brijpaul in view of Hollock (Pub. No. US 2011/0295583).
Regarding Claim 9, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The system of claim 1, the decryptor and the activity analyzer further configured for machine learning to continuously improve the generic signature database and the normal activity pattern database based upon big data population sources.
(A)	Hollock teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to include a database of behavior models (i.e. a generic signature database and a normal activity pattern database), wherein the system manages the stored behavior models via a machine learning mechanism, e.g. see paragraph [0082] and [0086]-[0088], to adapt the models to better represent the behaviors of a monitored subject based on long-term observation.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs, Ciccolo, Nitz, and Brijpaul to incorporate the machine learning algorithm as taught by Hollock in order to adapt the models to better represent the behaviors of a monitored subject based on long-term observation, e.g. see Hollock paragraph [0082], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs, Ciccolo, Nitz, and Brijpaul in view of Cohen (Pub. No. US 2006/0209175).
Regarding Claim 11, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The system of claim 1, the current activity selected from the group of activities including writing, handwriting penmanship and other script, print and inscribing means of all languages including Arabic characters, Chinese, Japanese, Korean and other language character forms.
(A)	Cohen teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to include an electronic pen that comprises a writing detector module that detects hand-generated movement and recognizes a user writing based on the user hand movements, e.g. see paragraphs [0103]-[0104].  Furthermore, the system recognizes characters including Roman alphabet characters, math symbols, and/or script characters such as Asian language characters, e.g. see paragraph [0119].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs, Ciccolo, Nitz, and Brijpaul to incorporate the writing recognition as taught by Cohen in order to increase the types of behavior recognizable by the system, as the system of Burroughs includes a stylus, e.g. see Burroughs paragraph [0052], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs, Ciccolo, Nitz, and Brijpaul in view of Caylor (Pub. No. US 2008/0071146).
Regarding Claim 14, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 10, but does not explicitly teach the following: 
(A)	The system of claim 10, wherein one or more of the sensors of the sensing devices being configured in the body of the individual.
(A)	Caylor teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to monitor exercise utilizing one or more sensors implanted in (i.e. in the body of) a patient, e.g. see paragraphs [0002] and [0023], to monitor the conditions surrounding implants to help alleviate various patient conditions, such as soft tissue loss or trauma damage.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs, Ciccolo, Nitz, and Brijpaul to incorporate the implanted sensor as taught by Caylor in order to monitor the conditions surrounding implants to help alleviate various patient conditions, such as soft tissue loss or trauma damage, e.g. see Caylor paragraph [0002], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs, Ciccolo, Nitz, and Brijpaul in view of Oliver (Pub. No. US 2007/0027367).
Regarding Claim 16, the combination of Burroughs, Ciccolo, Nitz, and Brijpaul teaches the limitations of Claim 10, but does not explicitly teach the following: 
(A)	The system of claim 10, wherein one or more of the sensors of the sensing devices have a sensor type selected from the group including adherent stretchable electronic, Biostamp, flexible electronic and transient electronic systems, ultrasonic sensors, radiofrequency, and radio transmitter.
(A)	Oliver teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to monitor a user’s activities such as walking, running, or climbing, wherein the aforementioned data is obtained from motion sensors that transmit data via radio frequencies, e.g. see paragraphs [0013] and [0016]-[0017], to enable communications between a plurality of sensing devices and enable a user to observe real-time measurements of their body condition.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs, Ciccolo, Nitz, and Brijpaul to incorporate the radiofrequency and/or radio transmitter sensors as taught by Oliver in order to enable communications between a plurality of sensing devices and enable a user to observe real-time measurements of their body condition, e.g. see Oliver paragraphs [0004]-[0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burroughs in view of Ciccolo, further in view of Brijpaul.

Regarding Claim 20, Burroughs discloses the following:  A server implemented method for detecting changes in ability of an individual to perform an activity, comprising:
determining a signature from digital signals comprising sensor data indicative of 3-D movement of the individual to identify a current activity of the individual for any activity (The system includes a computing unit that obtains raw sensor data and processes the sensor data into processed data (i.e. a signature) that indicate user activities, e.g. see paragraphs [0084]-[0089].); 
accessing a generic signature database to retrieve one of a plurality of generic signatures (The system includes a computer comprising a memory, e.g. see paragraph [0051], wherein the computer stores a plurality of various templates (i.e. at least one signature) that are used to determine whether an action has been performed, e.g. see paragraphs [0084] and [0087].) the generic signature database being a source comprising a plurality of digital signatures of identified activities by individuals (The system includes a computer comprising a memory, e.g. see paragraph [0051], wherein the computer stores a plurality of various templates (i.e. a plurality of digital signatures) that are used to determine whether actions (i.e. activities) have been performed, e.g. see paragraphs [0084] and [0087].), the plurality of digital signatures being shared between a plurality of servers (The computer comprising the memory storing the templates (i.e. the plurality of digital signatures) is in communications with (i.e. shared between) one or more remote servers, e.g. see paragraph [0055], Fig. 1A.), each collecting and processing sensor data from the plurality of individuals (Data may be collected from a plurality of users, wherein the users may create and share their data with other users, e.g. see paragraph [0138] and [0142]-[0143], and wherein the computers transmit the data to the one or more servers, e.g. see paragraphs [0078]-[0079].),
matching the signature to one of the plurality of generic signatures to identify a current activity of the individual (The processed data (i.e. the digital signature) are compared (i.e. matched) to the stored templates (i.e. the plurality of digital signatures) to determine a current action or motion for the user, for example the system may determine the user is playing basketball or soccer (i.e. a current activity), e.g. see paragraphs [0083]-[0084] and [0087]-[0089].), wherein the current activity includes a plurality of current sub-activities defining a first pattern (The determined current action or motion for the user, for example playing basketball or soccer (i.e. a pattern of a current activity), may also include a plurality of different types of activities, for example dribbling, shooting, and jumping (i.e. a plurality of current sub-activities), e.g. see paragraphs [0083]-[0084] and [0087]-[0089].  Additionally, the system may also track playing styles (i.e. patterns) defined by a plurality of sub-activities, for example the user’s jump height, e.g. see paragraphs [0107]-[0110].);
comparing performance of the current activity to previous performances of the activity by the individual to identify change in the ability of the individual to perform the activity and to identify a potential loss of ability based on the change (The system compares the user’s current activity with the athletic history data (i.e. performance of the previous activity) and identifies a change in performance, for example indicating that a user’s current vertical jump is 2 inches away from their best – that is, 2 inches away from the best measurement may be interpreted as 2 inches below the best measurement and hence a loss in ability compared to the best measurement), e.g. see paragraphs [0101], [0103], [0105], [0116], [0118], and [0166], Figs. 18A-18B.), wherein the comparing further includes comparing the first pattern of the plurality of current sub-activities to a second specific pattern defined by a plurality of sub-activities of the previous performance (The system may compare the user’s current sub-activity data to previous sub-activity data, wherein the current and previous sub-activity data may be indicative of a particular style (i.e. pattern), and wherein the style may be defined by particular thresholds of sub-activities, for example a certain jump height, e.g. see paragraphs [0107]-[0110].); and 
generating, based on the comparing the performance, an alert to indicate the potential loss of ability of the individual to perform the activity (The system generates an indication (i.e. an alert) of a change in performance, for example indicating that a user’s current vertical jump is 2 inches away from their best (i.e. a potential loss of ability when compared to the user’s best), e.g. see paragraphs [0103], [0105], [0118], [0143], and [0165]-[0166].);
transmitting the alert to another, remote individual (The system enables the transmission of the user’s performance metrics, including the best performance metrics, to a social networking website that may be accessed by other users (i.e. another, remote individual), e.g. see paragraphs [0111], [0143], and [0165], Figs. 18A-18B.).
But Burroughs does not explicitly teach the following:
(A)	when the signature does not match any of the plurality of generic signatures, flag the signature for additional review and subsequent addition to the generic signature database if the signature corresponds to an unidentified activity;
(B)	the generic signature database being a big data population source;
(C)	utilizing, the generic signature database, machine learning algorithms to continuously update the plurality of digital signatures for the identified activities.
(A)	Ciccolo teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to store standard behavior patterns in a memory device, e.g. see paragraphs [0035]-[0036], Figs. 2A-2B.  Furthermore, the system may then compare a detected behavior pattern to existing standard behavior patterns and, when no existing relationship exists (i.e. when the signature does not match any of the plurality of generic signatures), determine (i.e. flag) whether the detected behavior pattern should be stored (i.e. added) as a new standard behavior pattern (i.e. an unidentified activity), e.g. see paragraph [0043], Fig. 2C.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify Burroughs to incorporate the storing of a new behavior pattern as taught by Ciccolo in order to improve the system’s effectiveness at identifying alarming and non-alarming behavior patterns, e.g. see Ciccolo paragraph [0021], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)-(C)		Brijpaul teaches that it was old and well known in the art of data analysis, at the effective filing date, for the system to analyze large scale data, in a true big data paradigm, wherein the analyzed data includes image and video content, e.g. see Abstract, for example to analyze an individual’s behavior, e.g. see paragraphs [0090] and [0094].  Furthermore, the system also updates stored files upon the files being analyzed, e.g. see paragraph [00114], wherein the analysis may utilize machine learning, e.g. see paragraphs [0031]-[0039], [0093], and [00124], to improve the accuracy of the classification and analysis. 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of data analysis to modify the combination of Burroughs and Ciccolo to incorporate the big data analysis utilizing machine learning as taught by Brijpaul in order to improve the accuracy of the classification and analysis, e.g. see Brijpaul paragraph [0041], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 21, the combination of Burroughs, Ciccolo, and Brijpaul teaches the limitations of Claim 20, and Burroughs further teaches the following: 
The method of claim 20, further comprising receiving the sensor data from at least one sensing device configured with the individual (The system includes one or more sensors (i.e. at least one sensing device) configured to sense athletic movements from the user (i.e. configured with the individual), e.g. see paragraph [0052].).

Regarding Claim 22, the combination of Burroughs, Ciccolo, and Brijpaul teaches the limitations of Claim 21, and Burroughs further teaches the following: 
The method of claim 21, the sensor data comprising at least one of displacement, movement, velocity, and acceleration of the individual as measured by at least one sensor of the at least one sensing device (The system measures distance (i.e. displacement), e.g. see paragraph [0088], speed (i.e. velocity), e.g. see paragraph [0088], acceleration, e.g. see paragraph [0085], and body rotation, e.g. see paragraph [0123].).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burroughs, Ciccolo, and Brijpaul in view of Cuddihy (Pub. No. US 2008/0117060).

Regarding Claim 24, the combination of Burroughs, Ciccolo, and Brijpaul teaches the limitations of Claim 20, and Burroughs further teaches the following: The method of claim 20, the method further comprising:
determining, based on the comparing the first pattern defined by the plurality of sub-activities of the current activity to the second specific pattern defined by the plurality of sub-activities of the previous performance, that the first pattern and second specific pattern of one of the plurality of sub-activities of the current activity and the plurality of sub-activities for the previous performance are different (The system monitors user activities, for example basketball, e.g. see paragraphs [0083]-[0084] and [0087]-[0089], wherein the activities monitored may include detecting a change in playing style (i.e. a pattern), for example by detecting a particular jump height, e.g. see paragraphs [0107]-[0110].).
But the combination of Burroughs, Ciccolo, and Brijpaul does not explicitly teach the following:
(A)	wherein the alert includes a change in state of health of an individual and corresponding indicia of the state of health of the individual, and wherein the alert is transmitted to a second individual.
(A)	Cuddihy teaches that it was old and well known in the art of patient monitoring, at the effective filing date, for the system to monitor patient activity data, detect a change in the activity data indicating that the individual needs medical review or assistance (i.e. a change in state of health of the individual), and sends an alert to a caregiver (i.e. a second individual) in response to detecting the change, e.g. see paragraphs [0034], to enable the caregiver to address an immediate health problem.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of patient monitoring to modify the combination of Burroughs, Ciccolo, and Brijpaul to incorporate alerting a caregiver of a change in health of the individual as taught by Cuddihy in order to enable the caregiver to address an immediate health problem, e.g. see Cuddihy paragraph [0034], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 26, the combination of Burroughs, Ciccolo, Brijpaul, and Cuddihy teaches the limitations of Claim 24, and Burroughs further teaches the following:
The method of claim 24, wherein different includes the first pattern having an identified sub-activity not included in the second specific pattern or the first pattern does not include a sub-activity within the second specific pattern (The system determines a user’s play style (i.e. pattern), wherein a pattern may require specific activities, for example a large vertical leap, e.g. see Burroughs paragraphs [0107]-[0110] – that is, the system may determine that a user is not playing according to a particular playstyle if the user’s current activity indicates the absence of, for example, a large vertical leap, which is required by the particular playstyle.).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Burroughs in view of Brijpaul.
Regarding Claim 27, Burroughs discloses the following: A method, comprising:
receiving, by a server located remotely, via a relay device, sensor data from one or more sensing devices adhered to an individual (The system includes a remote server, e.g. see paragraph [0055], that receives data from a transceiver (i.e. a relay device) coupled to a plurality of sensors attached to an individual at various locations, e.g. see paragraphs [0077]-[0081].); 
extracting, by the server, one or more digital signatures from the received sensor data (The server processes the raw sensor data (i.e. digital signals within the sensor data) into processed data (i.e. a current digital signature) for the user, e.g. see paragraphs [0081] and [0083].); 
matching, by the server, sensor signatures stored within a generic signature database of the server to identify a first pattern of a plurality of current sub-activities of a current activity of the individual (The server may include instructions to perform the functions of the system, e.g. see paragraph [0069], wherein the system defines a particular template for an activity, for example basketball, by identifying a plurality of sub-activities, for example shooting a basketball, boxing out, performing a slam dunk, sprinting, and the like, e.g. see paragraph [0084].  Furthermore, the system utilizes the processed sensor data (i.e. the current digital signature) to compare to the stored templates (i.e. the at least one digital signature within the generic signature database) to determine a current action or motion for the user, for example the system may determine the user is playing basketball or soccer (i.e. a current activity), wherein the user activity may include a plurality of different types of activities, for example dribbling, shooting, and jumping (i.e. the plurality of sub-activities), e.g. see paragraphs [0083]-[0084] and [0087]-[0089].  Furthermore, the system may also identify particular playing styles (i.e. patterns), e.g. see paragraphs [0107]-[0110].  That is, the system may determine that a user is currently playing basketball in a particular style based on the system identifying a plurality of basketball sub-activities, such as shooting and dribbling and/or jumping a certain height.) the generic signature database being a source comprising a plurality of digital signatures of identified activities by individuals (The system includes a computer comprising a memory, e.g. see paragraph [0051], wherein the computer stores a plurality of various templates (i.e. a plurality of digital signatures) that are used to determine whether actions (i.e. activities) have been performed, e.g. see paragraphs [0084] and [0087].), the plurality of digital signatures being shared between a plurality of servers (The computer comprising the memory storing the templates (i.e. the plurality of digital signatures) is in communications with (i.e. shared between) one or more remote servers, e.g. see paragraph [0055], Fig. 1A.), each collecting and processing sensor data from the plurality of individuals (Data may be collected from a plurality of users, wherein the users may create and share their data with other users, e.g. see paragraph [0138] and [0142]-[0143], and wherein the computers transmit the data to the one or more servers, e.g. see paragraphs [0078]-[0079].); 
determining, based on comparing, by the server, the first pattern to a second specific pattern of a plurality of sub-activities of at least one previous activity, whether the first pattern matches the second pattern (The system determines whether the user’s activity matches a particular playstyle (i.e. pattern) based on a particular set of sub-activities, for example a large vertical jump may be indicative of the playing style “skywalker,” e.g. see paragraphs [0107]-[0110].);
responsive to determining the first pattern matches the second specific pattern, comparing the digital signatures of the current activity with digital signatures of the previous activity to determine a potential loss of ability based on differences in the individuals performance of the current activity to the previous activity  (The system may determine that the user’s activity fits a particular playstyle, e.g. see paragraphs [0107]-[0110], and may further determine differences in the user’s performance, for example detecting that a user has achieved a new personal best vertical leap and/or is 2 inches away from the user’s personal best – that is, 2 inches away from the best measurement may be interpreted as 2 inches below the best measurement and hence a potential loss in ability compared to the best measurement, e.g. see paragraphs [0101], [0103], [0105], [0116], [0118], and [0166], Figs. 18A-18B.  Furthermore, the system may monitor specific values based on the type of activity the user is engaged in, for example monitoring a performance zone for a user who is determined to be playing basketball, e.g. see paragraphs [0119]-[0124] – that is, the system determines that the user is playing basketball, and responsive to this determination, may further determine requirements for the user to enter the performance zone for a specific action, such as a higher vertical leap to dunk the basketball.); 
responsive to the comparison yielding a potential loss of ability based on a difference between the digital signatures, generating, by the server, an alert indicative of a potential loss of ability (The system generates an indication (i.e. an alert) of a change in performance, for example indicating that a user’s current vertical jump is 2 inches away from their best (i.e. a potential loss of ability when compared to the user’s best), e.g. see paragraphs [0101], [0103], [0105], [0118], [0143], and [0165]-[0166].); and
transmitting, by the server, the alert to another, remote individual (The system enables the transmission of the user’s performance metrics, including the best performance metrics, to a social networking website that may be accessed by other users (i.e. another, remote individual), e.g. see paragraphs [0111], [0143], and [0165].).
But Burroughs does not teach the following:
(A)	the generic signature database being a big data population source;
(B)	the generic signature database using machine learning algorithms to continuously update the plurality of digital signatures for the identified activities.
(A)-(B)	Brijpaul teaches that it was old and well known in the art of data analysis, at the effective filing date, for the system to analyze large scale data, in a true big data paradigm, wherein the analyzed data includes image and video content, e.g. see Abstract, for example to analyze an individual’s behavior, e.g. see paragraphs [0090] and [0094].  Furthermore, the system also updates stored files upon the files being analyzed, e.g. see paragraph [00114], wherein the analysis may utilize machine learning, e.g. see paragraphs [0031]-[0039], [0093], and [00124], to improve the accuracy of the classification and analysis. 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of data analysis to modify Burroughs to incorporate the big data analysis utilizing machine learning as taught by Brijpaul in order to improve the accuracy of the classification and analysis, e.g. see Brijpaul paragraph [0041], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686